                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEITH VAN SANT,                         :     CASE NO. 1:17-CV-01552
                                        :
                     Plaintiff          :
                                        :
               v.                       :     (Chief Magistrate Judge Schwab)
                                        :
CHOICE HOTELS                           :
INTERNATIONAL, INC., et al.,            :
                                        :
                     Defendants         :


                                 MEMORANDUM
                                  March 28, 2019


I. Introduction.

      The plaintiff Keith Van Sant fell on a ramp while exiting the Quality Inn

Enola. He claims that his fall was caused by the negligence of the defendants,

Choice Hotels International, Inc. and Kumar, Inc. d/b/a Quality Inn Enola. The

defendants have moved for summary judgment. For the reasons that follow, we

will deny the defendants’ motion for summary judgment.
II. Background and Procedural History.

      Van Sant began this action in the United States District Court for the Eastern

District of Pennsylvania. That court transferred the case to the Middle District of

Pennsylvania. The parties then consented to proceed before a magistrate judge

pursuant to 28 U.S.C. § 636(c), and the case was referred to the undersigned.

      We set case management deadlines, and the parties engaged in discovery.

The defendants then moved for summary judgment.



III. Summary Judgment Standards.

      The defendants move for summary judgment under Rule 56(a) of the Federal

Rules of Civil Procedure, which provides that “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

“Through summary adjudication the court may dispose of those claims that do not

present a ‘genuine dispute as to any material fact’ and for which a jury trial would be

an empty and unnecessary formality.” Goudy-Bachman v. U.S. Dept. of Health &

Human Services, 811 F. Supp. 2d 1086, 1091 (M.D. Pa. 2011) (quoting Fed. R. Civ.

P. 56(a)).




                                          2
      The moving party bears the initial responsibility of informing the court of the

basis for its motion and identifying those portions of the record that demonstrate the

absence of a genuine dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986). With respect to an issue on which the nonmoving party bears the

burden of proof, the moving party may discharge that burden by “‘showing’—that

is, pointing out to the district court—that there is an absence of evidence to support

the nonmoving party’s case.” Id. at 325.

      Once the moving party has met its burden, the nonmoving party may not rest

upon the mere allegations or denials of its pleading; rather, the nonmoving party

must show a genuine dispute by “citing to particular parts of materials in the record,

including depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only),

admissions, interrogatory answers, or other materials” or “showing that the

materials cited do not establish the absence . . . of a genuine dispute.” Fed. R. Civ. P.

56(c). If the nonmoving party “fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party will

bear the burden at trial,” summary judgment is appropriate. Celotex, 477 U.S. at 322.

Summary judgment is also appropriate if the nonmoving party provides merely

colorable, conclusory, or speculative evidence. Anderson v. Liberty Lobby, Inc., 477

                                           3
U.S. 242, 249 (1986). There must be more than a scintilla of evidence supporting

the nonmoving party and more than some metaphysical doubt as to the material

facts. Id. at 252. “Where the record taken as a whole could not lead a rational trier

of fact to find for the non-moving party, there is no ‘genuine issue for trial.’”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

      The substantive law identifies which facts are material, and “[o]nly disputes

over facts that might affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.” Anderson, 477 U.S. at 248. A

dispute about a material fact is genuine only if there is a sufficient evidentiary basis

that would allow a reasonable fact finder to return a verdict for the non-moving

party. Id. at 248–49. When “faced with a summary judgment motion, the court

must view the facts ‘in the light most favorable to the nonmoving party.’”

N.A.A.C.P. v. N. Hudson Reg’l Fire & Rescue, 665 F.3d 464, 475 (3d Cir. 2011)

(quoting Scott v. Harris, 550 U.S. 372, 380 (2007)).

      At the summary judgment stage, the judge’s function is not to weigh the

evidence or to determine the truth of the matter; rather it is to determine whether

there is a genuine issue for trial. Anderson, 477 U.S. at 249. The proper inquiry of

the court “is the threshold inquiry of determining whether there is the need for a

trial—whether, in other words, there are any genuine factual issues that properly can

                                           4
be resolved only by a finder of fact because they may reasonably be resolved in

favor of either party.” Id. at 250.



IV. Material Facts.

      A party who seeks to resist a summary judgment motion must comply with

Local Rule 56.1, which specifically provides that “[s]tatements of material facts in

support of, or in opposition to, a motion shall include references to the parts of the

record that support the statements” and that “[a]ll material facts set forth in the

statement required to be served by the moving party will be deemed admitted unless

controverted by the statement required to be served by the opposing party.” Under

this Rule, the failure to follow these instructions and appropriately challenge the

material facts tendered by the moving party means that those facts are deemed

admitted. Further, a party opposing a motion for summary judgment may not “rely

merely upon bare assertions, conclusory allegations or suspicions.” Fireman’s Ins.

Co. of Newark v. DuFresne, 676 F.2d 965, 969 (3d Cir. 1982). Rather, “[o]nce the

moving party has supplied sufficient affidavits in support of its motion, the opposing

party must respond by supplementing the record in some manner—whether by its

own affidavits or otherwise—setting forth specific facts demonstrating that there is a

genuinely disputed factual issue for trial.” Id.


                                           5
      Here, the defendants filed a statement of material facts in support of their

motion for summary judgment, and Van Sant filed a response. Because Van Sant is

the non-moving party, we accept his version of any properly disputed facts.

      Van Sant lives in New Jersey and works at Amtrak as a Supervisor of Train

Operations, Freight Services and Logistics. Doc. 41-2 (Defendants’ Concise

Statement of Material Facts) at ¶ 1 and Doc. 45-1 (Plaintiff’s Concise Statement of

Material Facts) at ¶ 1. Van Sant and his wife checked into the Quality Inn Enola on

Saturday, September 12, 2015. Id. at ¶ 2. There was a ramp at the front entrance of

the Quality Inn Enola. See Doc. 41-1 at 36-43 (photographs of entrance and ramp).

The ramp and surrounding area was partially covered with a carpet, and there was a

mat on top of the carpet on part of the ramp. Id.1 There was some tape at or near the

sides of the ramp, but at places the tape was frayed and at places it was completely

missing. Id.

      Van Sant walked up and down the ramp at the front entranceway three to four

times before falling while he walked down the ramp on Sunday, September 13,

2015, at approximately 4:00 p.m. Doc. 41-2 (Defendants’ Concise Statement of

1
   The plaintiff testified that the photographs of the ramp accurately represent the
conditions when he fell. Doc. 41-2 (Defendants’ Concise Statement of Material
Facts) at ¶ 13 and Doc. 45-1 (Plaintiff’s Concise Statement of Material Facts) at
¶ 13. The parties’ statements of material facts do not describe the ramp. The
description of the ramp is based on the Court’s review of the photographs.

                                          6
Material Facts) at ¶ 3 and Doc. 45-1 (Plaintiff’s Concise Statement of Material

Facts) at ¶ 32 In each of those trips before his fall, he saw the ramp, and he knew he

was walking on a ramp. Id. at ¶ 4.3 He “plainly” saw the yellow lines on each side

of the ramp, he used the yellow lines to center himself, he “was conscious of making

sure [he] was at the center of the ramp with the load that [he] was carrying,” and he

squared his body to the slope of the ramp because of his safety training. Id. He did

not slip, trip, stumble, fall, or have any other problems walking up and down the

ramp. Id. While exiting the hotel on those trips, he saw signs on the sliding glass

doors that said, “Caution Step Down,” which signs were remnants from the time

before the ramp was built and there as a concrete step in the area. Id. at ¶ 5.

      The weather on Sunday, September 13, was a mixture of sun and clouds

without rain. Id. at ¶ 7. By 3:00 p.m., the entranceway was dry. Id. at ¶ 8. Van

Sant did not have wet feet, and he did not see any wet surfaces. Id. He was wearing

2
  Although Van Sant purports to deny this statement, his denial, which is based on
his assertions that he fell on the right-hand edge of the ramp, where there was no
yellow tape or other marking to indicate a change in elevation and that he had not
previously stepped in that exact area, does not meet the substance of the statement.
3
   In paragraph 4 of Defendants’ Concise Statement of Material Facts, the
defendants included many facts within one sentence. We have broken down the
facts into smaller segments to aid comprehension. Although Van Sant purports to
deny the entirety of the facts in paragraph 4 of the Defendants’ Concise Statement of
Material Facts, his denial, which is based on the testimony of the owner and general
manager that there was some tape missing on the side of the ramp, does not meet the
substance of the facts set forth in paragraph 4.
                                           7
Nike walking shoes. Id. at ¶ 9. It was light outside, and although the entranceway

was under a canopy, he “was able to see reasonably well in the canopy area.” Id. at

¶ 10. While exiting the front entranceway immediately before his fall, he did not

recall passing any hotel employees, staff, or guests, and he did not talk to anyone

from the time he left his room until he fell. Id. at ¶ 11. He did not see whether

anyone was at the front desk because he “was paying attention to what was in front

of [him].” Id. at ¶ 12.

      Before Van Sant fell, he knew the ramp—like all ramps—spanned a change in

elevation. Id. at ¶ 14. Van Sant described how he fell:

           I walked out the front door. As I was walking down - -
      because of the rumpled area on the bottom, I was watching the
      lines there. I saw a gap in the yellow lines, which in my
      industry means it’s safe to step there. Because of the problem
      with the rumples, I was afraid if I stepped on it the wrong way I
      would fall down.
           So I stepped with my right foot to the right in the area that
      didn’t have any marks. And when I stepped down, it was an
      uneven surface so my foot went down forward and so my body
      twisted and fell down as a result of that.

Doc 45-2 at 22 (Van Sant Dep. Tr. at 71–72).

      Based on his knowledge and recollection, his step on an uneven surface

caused him to fall. Doc. 41-2 (Defendants’ Concise Statement of Material Facts) at




                                          8
¶ 19 and Doc. 45-1 (Plaintiff’s Concise Statement of Material Facts) at ¶ 19. He

was looking down at the time, and the ruffles in the carpet did not cause him to fall:

      Q Okay. Did your fall happen because you tripped over one of
      the ruffles in the carpet?

      A Not that I recall.
      Q Okay. Immediately prior to your fall, where were you
      looking?

      A Where was I looking? I was looking right down. I was
      looking down toward here and here, looking for a safe place to
      step down.
      Q And you’re pointing to the lower end of the ramp in Van Sant
      4?
      A Right. This area in here, given that I had remembered these
      ruffles from before.
      Q In the moment immediately before the fall happened, where
      were you looking?
      A I was looking right down that general area.

      Q Okay. Gesturing in the same area, the bottom of the ramp
      on Van Sant 4?

      A Correct. I was looking down the whole time.
      Q Okay. Was there anything that obstructed your view of the
      area where your foot was headed before the fall? Something in
      the way, something you were carrying?

      A No, there was nothing physically there. What you see here
      is what was there at that time.



                                          9
Id. at ¶ 20. He was not carrying anything or distracted for any reason, he was

wearing his glasses, nothing obstructed his view, his footwear was not loose, and his

shoelaces were tied. Id. at ¶ 21.

      Van Sant knew there were other entrances to the building because his safety

training makes him mindful of them. Id. at ¶ 22. Although he had used another

entrance before he fell to access a restaurant on the northside of the hotel, it is not

clear that he was aware of any other means of accessing his car in the front parking

lot other than the front entranceway. Doc. 45-1 (Plaintiff’s Concise Statement of

Material Facts) at ¶ 22.



V. Discussion.

      Van Sant claims that the defendants were negligent. “[‘]Negligence is the

absence of ordinary care that a reasonably prudent person would exercise in the

same or similar circumstances.’” Walters v. UPMC Presbyterian Shadyside, 187

A.3d 214, 221 (Pa. 2018) (quoting Martin v. Evans, 711 A.2d 458, 461 (Pa. 1998)).

“In Pennsylvania, the elements of negligence are: a duty to conform to a certain

standard for the protection of others against unreasonable risks; the defendant’s

failure to conform to that standard; a causal connection between the conduct and the



                                           10
resulting injury; and actual loss or damage to the plaintiff.” Brewington v. City of

Philadelphia, 199 A.3d 348, 355 (Pa. 2018).

      The defendants contend that they are entitled to summary judgment because

Van Sant cannot satisfy the first element of a negligence claim—the duty element.

Under Pennsylvania law, which is applicable in this diversity case, the duty or “[t]he

standard of care a possessor of land owes to one who enters upon the land depends

upon whether the person entering is a trespassor, licensee, or invitee.” Carrender v.

Fitterer, 469 A.2d 120, 123 (Pa. 1983). Here, the parties agree that Van Sant was

an invitee.

      Generally, “[p]ossessors of land owe a duty to protect invitees from

foreseeable harm.” Id. (citing Restatement (Second) of Torts §§ 341A, 343, 343A

(1965)). More specifically:

      With respect to conditions on the land which are known to or
      discoverable by the possessor, the possessor is subject to liability
      only if he,
          “(a) knows or by the exercise of reasonable care would
          discover the condition, and should realize that it involves
          an unreasonable risk of harm to such invitee, and

          (b) should expect that they will not discover or realize the
          danger, or will fail to protect themselves against it, and

          (c) fails to exercise reasonable care to protect them
          against the danger.”


                                          11
Id. at 123 (quoting Restatement (Second) of Torts §343). But ‘“[a] possessor of

land is not liable to his invitees for physical harm caused to them by any activity or

condition on the land whose danger is known or obvious to them, unless the

possessor should anticipate the harm despite such knowledge or obviousness.’” Id.

(quoting Restatement (Second) of Torts § 343A).

      In other words, in general, “a possessor of land has no duty to protect a

business invitee against ‘known’ or ‘obvious’ hazards.” Berman v. Radnor Rolls,

Inc., 542 A.2d 525, 531 (Pa. Super. Ct. 1988) (citing Carrender, 469 A.2d 120;

Jones v. Three Rivers Mgmt. Corp., 394 A.2d 546 (Pa. 1978); Bowser v. Hershey

Baseball Ass’n, 516 A.2d 61 (Pa. Super. Ct. 1986)). “[T]here are two separate and

disjunctive lines of inquiry on this ‘no-duty’ issue: one subjective and the other

objective.” Devlin v. Home Depot USA, Inc., No. 3:12-CV-00766, 2013 WL

6835409, at *3 (M.D. Pa. Dec. 23, 2013) (footnote omitted). “The subjective

inquiry concerns whether the hazard is ‘known’ to the invitee.” Id. “For a danger to

be ‘known,’ it must ‘not only be known to exist, but . . . also be recognized that it is

dangerous and the probability and gravity of the threatened harm must be

appreciated.’” Carrender, 469 A.2d at 124 (quoting Restatement (Second) of Torts

§ 343A cmt. b). “The objective inquiry concerns whether the hazard is ‘obvious’ to

[a] reasonable person in the plaintiff’s situation.” Devlin, 2013 WL 6835409, at *3.

                                          12
“A danger is deemed to be ‘obvious’ when ‘both the condition and the risk are

apparent to and would be recognized by a reasonable man, in the position of the

visitor, exercising normal perception, intelligence, and judgment.’” Carrender, 469

A.2d at 123 (quoting Restatement (Second) of Torts § 343A cmt. b.). “Although

the question of whether a danger was known or obvious is usually a question of fact

for the jury, the question may be decided by the court where reasonable minds could

not differ as to the conclusion.” Carrender, 469 A.2d at 124.

      Here, a reasonable factfinder might well conclude that the risk posed by the

ramp was known to Van Sant and would be obvious to a reasonable person. But

given the photographs of the ramp, which show that the carpet covering the ramp

and surrounding area obscured where exactly the ramp ended, as well as Van Sant’s

testimony that he was trying to avoid the rumples in the carpet and he stepped where

there was no yellow tape, thinking it was safe to do so, a reasonable factfinder might

also conclude that Van Sant was not aware of the risk and that the risk was not

obvious to a reasonable person. Thus, there is a genuine factual dispute about

whether the condition was known or obvious. And so, summary judgment is not

appropriate in this case.




                                         13
VI. Summary.

      For the foregoing reasons, we will deny the defendants’ motion for summary

judgment (doc. 41). An appropriate order follows.



                                           S/Susan E. Schwab
                                           Susan E. Schwab
                                           Chief United States Magistrate Judge




                                      14
